Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 19-cv-03634-PAB-MEH

   ROWAN THOMPSON,

          Plaintiff,

   v.

   THOMAS RAGLAND,

          Defendant.


                                              ORDER


          This matter is before the Court on defendant’s Motion to Dismiss [Docket No.

   23]. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND1

          Plaintiff is a student at Metropolitan State University of Denver (“MSU”), a public

   university located in Denver, Colorado. See Docket No. 18 at 2, ¶¶ 4, 7. Plaintiff has

   an eye condition that requires that she sit in the “first three rows of a classroom in order

   to effectively see the white board.” See id., ¶ 11. In February 2019, plaintiff was taking

   a course taught by Dr. Megan Lazorski. Id., ¶ 8. On February 4, 2019, plaintiff arrived

   late to Dr. Lazorski’s class and discovered that the seats in the first three rows were

   occupied. Id., ¶ 12. Plaintiff therefore chose to sit on the floor in the front row. Id. Dr.

   Lazorski “instruct[ed] [p]laintiff to take a seat” and, when plaintiff alerted Dr. Lazorski to



          1
          The Court assumes that the allegations in plaintiff’s complaint are true in
   considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir.
   2011).
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 2 of 10




   her medical condition, Dr. Lazorski asked students to move so that plaintiff could sit at a

   desk in the front row. Id., ¶¶ 14-15. A similar situation happened on February 11,

   2019, where, after arriving late to class, plaintiff was unable to secure a seat in the first

   three rows of Dr. Lazorski’s lecture. Id. at 3, ¶ 16. Plaintiff again sat on the floor and,

   again, Dr. Lazorski asked plaintiff to take a seat. Id., ¶¶ 17-18. Plaintiff told Dr.

   Lazorski that she would rather sit on the floor than be unable to see the white board.

   Id., ¶ 19. Dr. Lazorski gave plaintiff the option of taking a seat or leaving the class;

   plaintiff chose the latter. Id., ¶¶ 20-21.

          After these incidents, “[p]laintiff chose to pursue her complaints with Dr. Lazorski

   through appropriate channels.” Id., ¶ 22. “Because of the disagreement and the

   unlikelihood of it being resolved, [p]laintiff was removed from Dr. Lazorski’s class . . .

   [and] the class was removed from her record and tuition was refunded.” Id., ¶ 23.

   Plaintiff then “wrote a letter detailing her complaints” to a number of MSU officials. Id.,

   ¶ 24. At plaintiff’s request, mediation regarding plaintiff’s “concerns about Dr. Lazorski”

   took place on March 18, 2019. Id., ¶¶ 25-26. During that mediation, plaintiff learned

   that the “Student Ratings of Instruction” and MSU’s evaluation process are important for

   “purposes of promotion and tenure” of faculty. Id. at 4, ¶ 28. Plaintiff was “encouraged

   to fill out the evaluation and SRI forms to address her concerns about Dr. Lazorski’s

   performance.” Id., ¶ 28. However, “because she had been removed from the class,”

   plaintiff was not eligible to submit an evaluation. Id. at 6, ¶ 41.

          On April 25, 2019, defendant, who is the Associate Director for Student Conduct

   at MSU, sent a letter to plaintiff “informing her of disciplinary action being taken against

   her by MSU.” Id. at 2, 4, ¶¶ 4, 30. The letter told plaintiff that the Dean of Students


                                                 2
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 3 of 10




   Office had received “reports that [p]laintiff may have violated provisions of the Student

   Code of Conduct,” and that the reports “stemmed from the disagreement between

   [p]laintiff and Dr. Lazorski.” Id., ¶¶ 31-32. At least “in part,” her violation of the Student

   Code of Conduct was a result of an email plaintiff sent to the other students in Dr.

   Lazorski’s class. Id., ¶ 33. That email stated that plaintiff had attended a mediation

   with Dr. Lazorski, that she “had to drop the class to stop f urther confrontation over

   sitting on the floor,” that Dr. Lazorski’s students should evaluate the class since plaintiff

   knows “how horrible a time” many students were having in it, and that such evaluations

   should “be honest” so “this class can change for the better.” Id. at 4-5, ¶¶ 35.

   Defendant’s letter required plaintiff to meet with defendant, prevented plaintiff from

   having contact with Dr. Lazorski, and restricted plaintiff from contacting any of Dr.

   Lazorski’s current students. Id., at 5, ¶¶ 36-39.

          Plaintiff filed suit on December 20, 2019. See Docket No. 1. In her amended

   complaint, plaintiff brings one claim against defendant under 42 U.S.C. § 1983 for

   violation of plaintiff’s First Amendment rights for restricting her from communicating with

   Dr. Lazorski and Dr. Lazorski’s students. See Docket No. 18 at 6. On April 16, 2020,

   defendant filed a motion to dismiss arguing (1) that plaintiff has failed to allege that he

   committed any constitutional violation and (2) if he did, he is entitled to qualified

   immunity. See Docket No. 23.

   II. LEGAL STANDARD

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, a complaint must allege enough factual matter that, taken as true, makes

   the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671


                                                   3
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 4 of 10




   F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

   facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

   Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

   F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

   statement need only ‘give the defendant fair notice of what the claim is and the grounds

   upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

   Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

   “supporting factual averments” with his allegations. Cory v. Allstate Insurance, 584

   F.3d 1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

   averments are insufficient to state a claim on which relief can be based.” (citation

   omitted)). Otherwise, the Court need not accept conclusory allegations. Moffet v.

   Halliburton Energy Servs., Inc., 291 F.3d 1227, 1232 (10th Cir. 2002).

          “[W]here the well-pleaded facts do not permit the court to infer more than the

   mere possibility of misconduct, the complaint has alleged – but it has not shown – that

   the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations

   and alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]

   claims across the line from conceivable to plausible in order to survive a motion to

   dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

   general that they encompass a wide swath of conduct, much of it innocent,” then

   plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

   Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

   must contain either direct or inferential allegations respecting all the material elements


                                                4
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 5 of 10




   necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

   1286 (alterations omitted).

   III. ANALYSIS

          Defendant asserts that he committed no constitutional violation but, even if he

   did, he is protected by qualified immunity. See Docket No. 23. The Court finds that,

   even if defendant’s actions in restricting plaintiff’s communications with Dr. Lazorski and

   her students violated the First Amendment, the right was not clearly established such

   that plaintiff can defeat qualified immunity.

          Qualified immunity “protects public employees from both liability and ‘from the

   burdens of litigation’ arising from their exercise of discretion.” Cummings v. Dean, 913

   F.3d 1227, 1239 (10th Cir. 2019) (quoting Allstate Sweeping, LLC v. Black, 705 F.3d

   1261, 1266 (10th Cir. 2013)). For a claim to survive a qualified immunity defense, a

   plaintiff must “demonstrate ‘(1) that the official violated a statutory or constitutional right,

   and (2) that the right was “clearly established” at the time of the challenged conduct.’”

   Id. (quoting Quinn v. Young, 780 F.3d 998, 1004 (10th Cir. 2015)). Courts are

   permitted to address the prongs of the qualified immunity analysis in any order that they

   wish and, should “think hard” before addressing both prongs of the analysis. See Hunt

   v. Bd of Regents of Univ. of N.M., 792 F. App’x 595, 600-01 (10th Cir. 2019)

   (unpublished) (citing Camreta v. Greene, 563 U.S. 692, 707 (2011)); see also Yeasin v.

   Durham, 719 F. App’x 844, 850 (10th Cir. 2018) (unpublished) (“W e can analyze either

   prong of the qualified immunity test first and can resolve the case solely on the clearly

   established prong.” (citing Panagoulakos v. Yazzie, 741 F.3d 1126, 1129 (10th Cir.

   2013)).


                                                   5
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 6 of 10




          “A clearly established right is one that is ‘sufficiently clear that every reasonable

   official would have understood that what he is doing violates that right.’” Mullenix v.

   Luna, 136 S. Ct. 305, 308 (2015) (quoting Reichle v. Howards, 566 U.S. 658, 664

   (2012)). Plaintiff can demonstrate that a right is clearly established “by identifying an

   on-point Supreme Court or published Tenth Circuit decision” establishing the

   unlawfulness of the defendant’s actions. Cummings, 913 F.3d at 1239 (quoting Quinn,

   780 F.3d at 1005). “Although it is not necessary for the facts in the cited authority to

   correspond exactly to the situation the plaintiff complains of, the ‘plaintiff must

   demonstrate a substantial correspondence between the conduct in question and prior

   law allegedly establishing that the defendant’s actions were clearly prohibited.’” Estate

   of B.I.C. v. Gillen, 761 F.3d 1099, 1106 (10th Cir. 2014) (quoting Trotter v. Regents,

   219 F.3d 1179, 1184 (10th Cir. 2000)).

          Plaintiff argues, and the Court agrees, that, as a general matter, students

   maintain some constitutional rights in the school setting and, to restrict a student’s

   speech, the speech must interfere with the work of the school or impinge the rights of

   its students. See Docket No. 27 at 3 (citing Seamons v. Snow, 84 F.3d 1226, 1237

   (10th Cir. 1996)); see also Hunt, 792 F. App’x at 600-06; Yeasin, 719 F. App’x at 851-

   52. But plaintiff has offered no case, Tenth Circuit or otherwise, demonstrating that it is

   clearly established that a university official may not restrict a student’s online speech

   directed at the conduct of a class as a form of discipline. While “[b]road legal principles

   in student free-speech cases provide some guidance . . . [,] they cannot suffice as

   clearly established law.” Yeasin, 719 F. App’x at 850-51.

          The Supreme Court has cautioned that “colleges and universities are not


                                                 6
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 7 of 10




   enclaves immune from the sweep of the First Amendment.” Healy v. James, 408 U.S.

   169, 180 (1972). In the secondary-school context, a school can prohibit speech that

   “would materially and substantially disrupt the work and discipline of the school.” Tinker

   v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 513 (1969). The online university

   setting, however, is far from settled or clearly established. For example, in Yeasin, a

   student was given a no-contact order that prevented him from contacting, directly or

   indirectly, his ex-girlfriend after the university discovered that the plaintiff “may have

   violated” the school’s sexual harassment policy. See Yeasin, 719 F. App’x at 845-46.

   The plaintiff proceeded to make several Twitter posts that indirectly referenced his ex-

   girlfriend. Id. at 846-47. After disciplinary proceedings, during which the plaintiff did not

   stop posting tweets, the plaintiff was expelled from the school. See id. at 847.

          The plaintiff brought a challenge under the First Amendment, and the university

   raised qualified immunity as a defense. In addressing the university’s qualified

   immunity argument, the Tenth Circuit surveyed Supreme Court precedent on free

   speech in the university context and concluded that, “[a]t the intersection of university

   speech and social media, First Amendment doctrine is unsettled.” See id. at 851-52.

   First, Yeasin noted that Papish v. Board of Curators of the University of Missouri, 410

   U.S. 667, 667-70 (1973), dealt with whether the university could “proscribe [a school

   newspaper’s] form of expression.” See Yeasin, 719 F. App’x at 851 (citing Papish, 410

   U.S. at 670 n.6). Second, the Tenth Circuit analyzed Healy v. James, which addressed

   a university’s refusal to recognize a student group. See Yeasin, 719 F. App’x at 851-52

   (citing Healy, 408 U.S. at 170-71). And, finally, the court looked to Widmar v. Vincent,

   454 U.S. 262, 268-69 (1981), which prevented an already registered religious group


                                                 7
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 8 of 10




   from utilizing university common space. See Yeasin, 719 F. App’x at 852 (citing

   Widmar, 454 U.S. at 277). The Tenth Circuit concluded that none of these cases dealt

   with online speech, particularly the ability of a university to discipline a student based on

   online, off-campus speech. As a result, the Tenth Circuit held that Supreme Court

   precedent surrounding speech in university settings was inapplicable and, therefore, it

   was not clearly established that the plaintiff could “tweet about A.W. free from university

   discipline.” See id. at 852.

          The Tenth Circuit came to a similar conclusion in Hunt. There, a medical student

   posted a derogatory, expletive-filled post on his Facebook page. See Hunt, 792 F.

   App’x at 598. The student was placed on a “professionalism enhancement

   prescription,” which required him to go through various ethics and professionalism

   assignments to maintain his enrollment at the school. See id. at 599. He also was

   informed that the university’s professionalism policy extended to his personal social

   media posts. See id. at 598. After bringing a First Amendment claim against the

   university, the Tenth Circuit again held that extracurricular, online speech by university

   students is an “emerging area of constitutional law,” with no clearly established

   precedent. See id. at 601-606. The court reviewed many of the same cases it

   analyzed in Yeasin and noted that the Tenth Circuit’s “student speech cases mainly

   concern on-campus speech by K-12 students.” Id. at 604. Given that the Supreme

   Court “has not taken [] a case” on university online speech, and the inapplicability of the

   Supreme Court’s precedents in the area, the Tenth Circuit found that, although the

   plaintiff “provided a patchwork of cases connected by broad legal principles,” none of

   them gave “the defendants notice that their response to the Facebook post w as


                                                8
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 9 of 10




   unconstitutional.” See id. at 606. As a result, defendants were entitled to qualified

   immunity. Id.

          These cases demonstrate that the law is not clearly established such that

   defendant would have been on notice that restricting plaintiff’s contact with Dr. Lazorski

   or her students would violate plaintiff’s First Amendment Rights. The Supreme Court’s

   precedents do not easily translate to the online university setting, and the Supreme

   Court has yet to take a case on the issue. See Hunt, 792 F. App’x at 604. Moreover,

   the Tenth Circuit has explicitly held that “decisions from our court and other circuits

   have not bridged the unmistakable gaps in the case law, including whether [] (1) Tinker

   applies off campus [or] (2) the on-campus/off-campus distinction applies to online

   speech.” See id. at 606. The Tenth Circuit’s second conclusion regarding the on-

   campus/off-campus distinction is particularly important here, where it is unclear whether

   plaintiff’s speech, which was done over the internet but sent to university students

   enrolled in a university class, is on-campus or off-campus speech. Given the Tenth

   Circuit’s statement that this area of law is unsettled, and plaintiff’s failure to supply a

   single on-point decision, 2 the Court finds that defendant is entitled to qualified immunity.




          2
            Plaintiff argues that both Seamons and Tinker are on point. See Docket No. 27
   at 4. As already discussed, the Tenth Circuit has stated that whether Tinker even
   applies to plaintiff’s scenario is an open question and, as a result, it cannot defeat
   defendant’s claim of qualified immunity. And Seamons is too factually distinct to be on
   point, even if it supplies “[b]road legal principles.” Yeasin, 719 F. App’x at 850-51.
   Seamons involved in-person, in-school speech by a high school student. See 84 F.3d
   at 1230-31. Plaintiff’s speech involves online speech by a university student, which
   may or may not be considered on-campus. As a result, Seamons failed to place
   defendant on notice that his conduct would violate the First Amendment.

                                                  9
Case 1:19-cv-03634-PAB-MEH Document 31 Filed 03/17/21 USDC Colorado Page 10 of 10




   IV. CONCLUSION

          For these reasons, it is

          ORDERED that defendant’s Motion to Dismiss [Docket No. 23] is GRANTED. It

   is further

          ORDERED that judgment shall enter for defendant and against plaintiff on all

   claims. It is further

          ORDERED that, within 14 days of the entry of judgment, defendant may have his

   costs by filing a bill of costs with the Clerk of the Court. It is further

          ORDERED that this case is closed.


          DATED March 17, 2021.

                                                BY THE COURT:



                                                PHILIP A. BRIMMER
                                                Chief United States District Judge




                                                  10
